IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60557
                        Conference Calendar


LOUIS C. DAVIS,

                                         Plaintiff-Appellant,

versus

MISSISSIPPI DEPARTMENT OF CORRECTIONS;
JAMES V. ANDERSON, Superintendent,
Mississippi State Penitentiary;
WALTER BOOKER; LARRY HARDY; DWIGHT PRESLEY;
RICHIE PENNINGTON; LAURA HOPSON;
CASE MANAGER HAYWARD; RANDALL MILLER,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:98-CV-55-D-A
                       --------------------
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Mississippi state prisoner Louis C. Davis, #16425, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights action as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60557
                               - 2 -

     Davis argues that he was denied access to the courts because

he was not given a sufficient amount of time to review his trial

transcript properly.   Because Davis has not pleaded any facts

raising an allegation that he suffered an “actual injury,” he has

not shown that the district court abused its discretion in

dismissing this claim as frivolous under § 1915(e)(2)(B)(i).     See

Lewis v. Casey, 518 U.S. 343, 351-54 (1996).

     Davis’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR. R.

42.2.   The district court’s dismissal of the present case and our

dismissal of this appeal count as two strikes against Davis for

purposes of 28 U.S.C. § 1915(g).   We caution Davis that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.